Citation Nr: 0827849	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  05-37 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel




INTRODUCTION

The veteran had active service from July 1962 to July 1965.  
The veteran also served in the Minnesota Army National Guard, 
which he retired from in December 1994.   

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a November 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Paul, Minnesota.


FINDINGS OF FACT

1.  An October 2004 VA audiological examination revealed the 
veteran's bilateral sensorineural hearing loss disability is 
manifested by no worse than Level I hearing in the right ear 
and Level I in the left ear.

2.  Tinnitus was initially demonstrated years after service, 
and has not been shown by the competent clinical evidence of 
record to be causally related to the veteran's active 
service.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
bilateral sensorineural hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 
Diagnostic Code 6100 (2007).

2.  Tinnitus was not incurred in or aggravated by active 
service, and may not be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Because the 
Court's decision is premised on the five elements of a 
service connection claim, it is the consensus opinion within 
VA that the analysis employed can be analogously applied to 
any matter that involves any one of the five elements of a 
"service connection" claim, to include an increased rating 
claim.

In regard to the increased rating claim, the veteran is 
appealing the initial rating assignment as to his bilateral 
sensorineural hearing loss disability.  In this regard, 
because the November 2004 rating decision granted the 
veteran's claim of entitlement to service connection, such 
claim is now substantiated.  His filing of a notice of 
disagreement as to the November 2004 determination does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  Rather, the veteran's appeal as to the initial 
rating assignment here triggers VA's statutory duties under 
38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  Dingess/Hartman, 19 Vet. App. at 
493.  As a consequence, VA is only required to advise the 
veteran of what is necessary to obtain the maximum benefit 
allowed by the evidence and the law.  This has been 
accomplished here, as will be discussed below.

The statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic code (DC) for rating the hearing loss 
disability at issue (38 C.F.R. § 4.85, DC 6100), and included 
a description of the rating formulas for all possible 
schedular ratings under this diagnostic code.  The appellant 
was thus informed of what was needed not only to achieve the 
next-higher schedular rating, but also to obtain all 
schedular ratings above the initial noncompensable evaluation 
that the RO had assigned.  Therefore, the Board finds that 
the appellant has been informed of what was necessary to 
achieve a higher rating for the service-connected disability 
at issue.

Regarding the service connection claim, VA issued a VCAA 
notice letter to the veteran dated in September 2004, which 
was provided to the veteran prior to the initial unfavorable 
AOJ decision.  The letter informed the veteran of what 
evidence was required to substantiate his claim and of his 
and VA's respective duties for obtaining evidence.  

Moreover, while notice was not provided in the above notice 
letter, or in any other correspondence, that a disability 
rating and effective date would be assigned in the event of 
award of the benefit sought, this omission is not prejudicial 
to the veteran.  Indeed, because the veteran's claim of 
service connection is denied in the instant decision, VA's 
failure to provide notice as to the assignment of a 
disability rating and/or effective date has no adverse impact 
on the veteran.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service VA treatment and examination.  Additionally, the 
claims file contains the veteran's statements in support of 
his claims.  The Board has carefully reviewed his statements 
and concludes that there has been no identification of 
further available evidence not already of record.  In a 
statement, dated in September 2004, the veteran advised VA 
that he did not have any additional private medical 
information to submit at that time.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claims.  The Board notes that the veteran 
was afforded a VA examination with a medical opinion and 
sufficient competent medical evidence is of record to make a 
decision on the service connection claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The Board observes that the veteran's representative 
basically argued in a July 2008 brief that the October 2004 
VA examination report of record is too old and the appeal 
should be remanded for a more current examination regarding 
the veteran's service-connected hearing loss disability.  The 
Board observes that the "mere passage of time" does not 
render an old examination inadequate.  Palczewski v. 
Nicholson, 21 Vet. App. 174, 182 (2007).  In Palczewski, the 
Court noted that the veteran did not submit additional 
objective evidence showing a change in his condition nor did 
he allege at a hearing that the condition had worsened.  
Further, the Court noted a factor to consider was whether the 
submission or identification of additional lay or medical 
evidence raised the question or whether the medical evidence 
of record was sufficient to render a decision on the claim.  
Palczewski, 21 Vet. App. at 183.  In this case, the Board 
finds there is sufficient medical evidence of record to 
decide this claim.  The Board finds no indication from the 
treatment records, because there are none of record, that the 
veteran's service-connected hearing loss disability has 
increased in severity since the 2004 VA examination.  The 
Board finds the veteran's representative's contention to be 
merely cumulative of the veteran's contention throughout the 
appeal that his service-connected disability is worse than 
the presently assigned noncompensable rating.  As such, the 
Board finds the October 2004 VA examination to be adequate 
for rating purposes.  38 C.F.R. § 4.2 (2007).  Therefore, the 
Board finds that a remand is not necessary.  See 38 U.S.C.A. 
§ 5103A(d)(2)(C); see also Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (finding that further development would serve 
no useful purpose and would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran).  

In his VA Form 9, received in November 2005, the veteran 
contends the October 2004 VA examination was not complete 
and/or adequate regarding his tinnitus claim.  However, a 
review of this VA examination shows the examiner elicited 
substantial information regarding the veteran's medical 
history and current symptoms and completed an objective 
examination of him.  In fact, the findings reported appear to 
be adequate, and there is nothing in the October 2004 VA 
examination report that leads the Board to believe the 
examination was less than complete and/or adequate.  The 
Board also notes that nothing suggests that the VA examiner 
was not competent to perform the required examination and 
testing.  Further, the Board acknowledges the veteran's 
representative's argument of remanding for an additional 
opinion regarding the tinnitus claim.  However, the Board 
finds a remand is not necessary in this situation because 
there is sufficient competent clinical evidence of record and 
such evidence does not indicate that the veteran's tinnitus 
is related to his active service.  Soyini, 1 Vet. App. at 
546.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.

Legal criteria and analysis

I.  Increased rating- hearing loss

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
will be assigned.  Id.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Rating hearing loss

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 
100 percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  

The rating schedule establishes 11 auditory acuity levels 
designated from Level I for essentially normal hearing 
acuity, through Level XI for profound deafness.  VA 
audiometric examinations are conducted using a controlled 
speech discrimination test together with the results of a 
puretone audiometry test.  The horizontal lines in Table VI 
(in 38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.  The numeric designation of impaired 
hearing (Levels I through XI) is determined for each ear by 
intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column 
appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the horizontal row 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the appropriate vertical column 
to the numeric designation level for the ear having the 
poorer hearing acuity.  See 38 C.F.R. § 4.85(e) (2007).  

Effective June  10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
However, the method described above using Tables VI and VII 
was not changed, and therefore, has no effect on the 
veteran's claim.  However, pertinent changes were made to 
38 C.F.R. § 4.86, regarding cases of exceptional hearing 
loss, which are described below.

The provisions of 38 C.F.R. § 4.86(a) now provide that when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  The provisions of 
38 C.F.R. § 4.86(b) provide that when the puretone threshold 
is 30 decibels or less at 1,000 hertz, and 70 decibels or 
more at 2,000 hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever result provides the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately. 

The pertinent competent clinical evidence of record consists 
of a VA audiological examination conducted in October 2004.  
The October 2004 examination report revealed the relevant 
pure tone thresholds, in decibels, as follows:  


HERTZ (Hz)

1000
2000
3000
4000
RIGHT
25
40
70
65
LEFT
25
50
70
70

On the basis of the numbers shown above, the veteran's 
puretone threshold average for the right ear was recorded as 
50 decibels.  His puretone threshold average for the left ear 
was recorded as 54 decibels.  His speech recognition ability 
was 94 percent for the right ear and 96 percent for the left 
ear using the Maryland CNC speech recognition test.  The VA 
examiner noted that the testing of the right ear revealed 
normal to mild hearing loss from 250 Hz through 2,000 Hz with 
a severe sensorineural hearing loss from 3,000 Hz through 
8,000 Hz.  The VA examiner noted that the veteran's left ear 
revealed normal to moderate hearing loss from 250 Hz through 
2,000 Hz with a severe sensorineural hearing loss from 3,000 
Hz through 8,000 Hz.  

Applying the above audiological findings to the schedular 
criteria for rating hearing impairment, the Board concludes 
that there is no basis for an initial rating in excess of the 
currently assigned noncompensable evaluation at this time.  
The Board notes that it has considered the provisions of 38 
C.F.R. § 4.86, but these provisions do not apply here.

Considering that the veteran's right ear manifests an average 
puretone threshold of no greater than 50 decibels, and no 
less than 94 percent speech discrimination, reference to 
38 C.F.R. § 4.85, Table VI, shows the veteran's right ear 
hearing loss to be Level I impairment.  Considering that the 
veteran's left ear manifests an average puretone threshold of 
no greater than 54 decibels, and no less than 96 percent 
speech discrimination, reference to 38 C.F.R. § 4.85, Table 
VI, shows the veteran's left ear hearing loss to also be that 
of Level I impairment.  

Either ear may be considered the poorer for Table VII because 
the veteran's hearing loss disability was manifested by Level 
I hearing, bilaterally.  Applying these results to Table VII, 
the veteran's bilateral sensorineural hearing loss disability 
evaluation is shown to be noncompensable.  

The Board acknowledges the veteran's statements of record 
that his bilateral sensorineural hearing loss is worse than a 
noncompensable disability rating, and that he is entitled to 
a compensable rating for such hearing loss.  However, in 
determining the actual degree of disability, an objective 
examination is more probative of the degree of the veteran's 
impairment.  Furthermore, the opinions and observations of 
the veteran alone cannot meet the burden imposed by the 
rating criteria under 38 C.F.R. § 4.85, Diagnostic Code 6100 
with respect to determining the severity of his service-
connected bilateral hearing loss disability.  See Moray v. 
Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1), 
(2).

In conclusion, the initial noncompensable evaluation 
currently assigned for the veteran's bilateral hearing loss 
appropriately reflects his disability picture and the record 
does not support assigning different percentage disability 
ratings during the relevant period in question because at no 
time has his disability exhibited distinct levels of 
disability warranting staged ratings.  Fenderson, 12 Vet. 
App. at 125-26.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue causes marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, referral for the assignment 
of an extra-schedular evaluation under 38 C.F.R. § 
3.321(b)(1) is not warranted.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

II.  Service connection- tinnitus

The veteran asserts that service connection is warranted for 
tinnitus.  The veteran has reported a history of exposure to 
loud noise in the service from the firing of tank and machine 
guns.  See e.g., Statement from the veteran, received in 
August 2004.

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in active service or 
for aggravation of a pre-existing injury or disease in active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and tinnitus, as an organic disease of the 
nervous system, becomes manifest to a degree of 10 percent or 
more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309 (2007).  

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In terms of establishment of service connection on a 
nonpresumptive direct incurrence basis, the Board concedes 
that the veteran experienced acoustic trauma during service, 
as consistent with the circumstances of military service.  
See 38 U.S.C.A. § 1154(a) (West 2002) (stating that 
consideration shall be given to the places, types, and 
circumstances of such veteran's service as shown by such 
veteran's service record, the official history of each 
organization in which such veteran served, such veteran's 
medical records, and all pertinent medical and lay evidence).

However, the record contains no competent medical or 
otherwise credible evidence establishing current tinnitus, or 
relating any current tinnitus to acoustic trauma in service.  
In this regard, the October 2004 VA examination report 
reflects that the veteran reported no problems with tinnitus.  

Further, the veteran's service medical records do not contain 
any complaints of, or treatment for, tinnitus.  At the 
veteran's induction examination in July 1962, a clinical 
evaluation found normal ears.  The same results were 
exhibited at the veteran's separation examination in May 
1965.  Further, the report of medical history at separation 
did not reflect complaints related to tinnitus.  Following 
service, the claims file shows no clinically documented 
complaints or treatment for tinnitus for almost 40 years.  
The record also contains reports of periodic clinical 
examinations, covering the veteran's approximately 20 years 
of National Guard service, which reflect no complaints or 
findings related to tinnitus.  In this regard, the Board 
notes that evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see 
also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding 
that VA did not err in denying service connection when the 
veteran failed to provide evidence which demonstrated 
continuity of symptomatology, and failed to account for the 
lengthy time period for which there is no clinical 
documentation of his low back condition).

The Board notes that the veteran in his notice of 
disagreement, received in April 2005, stated that he tried to 
explain to the VA examiner in October 2004 that he had 
experienced a "ringing" in his ear ever since service.  See 
also Substantive Appeal, received in November 2005; 
Statements by the veteran's representative, dated in December 
2005 and in July 2008. 

In adjudicating a claim, the Board must assess the competence 
and credibility of the veteran.  See Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 
Vet. App. 362, 368-69 (2005).  The Board also has a duty to 
assess the credibility and weight given to evidence.  Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  The Board 
acknowledges that the veteran is competent to give evidence 
about what he experienced; for example, he is competent to 
report that he experiences certain symptoms, such as ringing 
in his ears.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency of evidence, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although 
interest may affect the credibility of testimony, it does not 
affect competency to testify").

The Board finds that although the veteran is competent to 
report experiencing ringing in his ears, including since 
service, his statements regarding the presence of ringing in 
his ears since service to be less than credible as they are 
inconsistent with, and not supported by, the objective 
evidence of record.  In this regard, the Board notes that the 
record contains the veteran's service treatment records, 
including his separation examination, which do not reflect 
any complaints or findings of tinnitus.  The Board again 
notes an almost 40-year gap from service, including periodic 
clinical examinations covering his 20 years of Reserve 
service which did not reflect any complaints or findings of 
tinnitus, before the veteran's initial report of tinnitus.  
In this regard, the veteran initially complained of tinnitus 
in conjunction with his application for VA compensation 
benefits received in August 2004.  Further, the October 2004 
VA examiner specifically noted the veteran "report[ed] no 
problem with tinnitus," when seen for the purpose of 
clinical evaluation.  Additionally, there is no competent 
medical evidence of record relating any current tinnitus to 
his active service.  See VA examination report, dated in 
October 2004 (reflecting a statement by the VA examiner that 
service connection for tinnitus could not be established 
because the veteran had no problem with tinnitus).  As such, 
in the absence of any competent clinical opinion to the 
contrary, the Board finds that the veteran is not entitled to 
a grant of service connection for tinnitus on a 
nonpresumptive direct incurrence basis. 

As noted above, in order to establish service connection on a 
presumptive basis, the veteran's tinnitus must have become 
manifest to a degree of 10 percent or more within one year 
from the date of termination of his service.  In this case, 
as discussed above, the Board finds that while the veteran is 
competent to report ringing in his ears since service, his 
statements in this regard are not credible, when viewed in 
the context of the record as a whole.  As such, the Board 
finds that presumptive service connection is not warranted 
under the provisions of 38 U.S.C.A. §§ 1101 and 1112 (West 
2002) or 38 C.F.R. §§ 3.307 and 3.309 (2007).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for tinnitus and the benefit of the doubt rule is 
not applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).





	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


